                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

            LAKIN, ET AL.,

               Plaintiffs,                     Case No. 17-cv-13088

                   v.                     UNITED STATES DISTRICT COURT
                                                     JUDGE
   BLOOMIN’ BRANDS, INC., ET AL.,              GERSHWIN A. DRAIN

              Defendants.

______________________________/
 OPINION AND ORDER GRANTING MOTION TO ENFORCE ATTORNEY LIEN
 [275] AND DENYING PLAINTIFFS’ REVISED MOTION TO STRIKE CLAIMED
                       ATTORNEY LIEN [282]

                              I. INTRODUCTION

      Plaintiffs Mrs. and Mr. Lakin hired Mr. Jonathan C. Hirsch to prosecute

a civil action against Bloomin’ Brands Inc., OSI/Flemings, and Gallagher

Bassett Services, Inc. (“Defendants”) on August 26, 2017. On January 24,

2019, Plaintiffs terminated Mr. Hirsch. Before the Court is Mr. Hirsch’s

Motion to Enforce Attorney Lien. ECF No. 275. He asserts that he is entitled

to 65% of the 1/3 contingency fee that he contracted to with Plaintiffs for his

work on this matter. Plaintiffs’ Revised Motion to Strike Claimed Lien is also

before the Court. ECF No. 282. Plaintiffs contend that they fired Mr. Hirsch

for cause and therefore, he is not entitled to any compensation.




                                      1
      For the reasons discussed below, this Court finds that Mr. Hirsch is

entitled to quantum meruit recovery of attorney’s fees and costs. Mr. Hirsch

is entitled to attorney’s fees that equal 65% of the 1/3 contingency fee that he

contracted to with Plaintiffs as well as $3,212.26 in costs.

                         II. FACTUAL BACKGROUND

      On March 15, 2016, Plaintiff Mrs. Lakin was dining with her husband,

Plaintiff Mr. Lakin, and a friend at Flemings Prime Steakhouse. ECF No. 1,

PageID.3. On the way to the bathroom, Mrs. Lakin fell on what was later

identified as spilled water on the ground. Id. at PageID.4, 6. Mrs. Lakin

sustained various back, hip, and buttock injuries that she alleges resulted from

the slip and fall. Id. at PageID.6.

      Plaintiffs hired Mr. Hirsch on August 26, 2017.           ECF No. 285,

PageID.6664. The parties agreed to pay Mr. Hirsch on a contingency fee basis

in which Mr. Hirsch would receive 1/3 of Plaintiffs’ net amount of recovery.

Id. Plaintiffs filed their original complaint in this matter on September 20,

2017 against Defendants. ECF No. 1. This Court granted Plaintiffs leave to

amend their complaint to add LaTonya Joplin as a Defendant on September

7, 2018. ECF No. 93.

      On January 24, 2019, Plaintiffs filed a notice with this Court indicating

that they terminated Mr. Hirsch as their attorney and hired Mark Teicher. ECF



                                       2
No. 160. Defendants Bloomin’ Brands and Flemings filed their Motion for

Summary Judgment on January 17, 2019.           ECF No. 153.     Defendants

Gallagher and Joplin filed their Motions for Summary Judgment on January

18, 2019. ECF Nos. 155, 157. Thereafter, Defendants Gallagher and Joplin

reached a settlement with Plaintiffs. ECF No. 258. This Court then granted

in part and denied in part Defendants Bloomin’ Brands and Flemings Motion

for Summary Judgment on June 13, 2019. ECF No. 244. This Court’s Order

dismissed Mr. Lakin’s loss of consortium claim against Defendants and

therefore dismissed Mr. Lakin as a Plaintiff. See id.

      On June 22, 2019, Michael D. Elkins filed a Notice of Appearance on

behalf of Mrs. Lakin, appearing as co-counsel with Mr. Teicher. ECF No.

262. After this Court ruled on Defendants’ Motion for Summary Judgment,

Plaintiff Mrs. Lakin and Defendants Bloomin’ Brands and Flemings engaged

in settlement discussions and reached a settlement agreement. The parties

filed an order of dismissal on July 15, 2019. ECF No. 274.1

      On July 22, 2019, Mr. Hirsch filed his Motion to Enforce Attorney

Lien. ECF No. 275. Mr. Hirsch’s Motion moves this Court to award him

65% of the 1/3 attorney fee for the case. Id. at PageID.6288. Plaintiffs



1
 Mr. Lakin filed a Notice of Appeal of the parties’ July 15, 2019 Stipulated
Order of Dismissal on August 7, 2019. ECF No. 279.

                                      3
responded in opposition to Mr. Hirsch’s Motion on August 6, 2019. ECF No.

278. Plaintiffs also filed a Revised Motion to Strike Attorney Lien on August

10, 2019.2 ECF No. 282. Mr. Hirsch filed a Response on August 14, 2019

and an amended Response on August 30, 2019 opposing Plaintiffs’ Motion to

Strike. See ECF Nos. 284, 285, respectively. An evidentiary hearing on this

matter was held on September 26, 2019.         Plaintiffs filed an argument

memorandum on October 2, 2019. ECF No. 293. This Court held a hearing

on the Motions the following day, October 3, 2019.

                           III. LEGAL STANDARD

      “[T]he law creates a lien of an attorney upon the judgment or fund

resulting from his services.” Reynolds v. Polen, 564 N.W.2d 467, 469 (Mich.

Ct. App. 1997) (quoting Ambrose v. Detroit Edison Co., 65 Mich.App. 484,

487–88)). Trial courts have discretion to determine whether to impose an

attorney lien. Id. “Like other persons who provide services for a fee, an

attorney who is discharged before completing contracted-for work is generally

entitled to payment for valuable services rendered before the discharge.

Reynolds, 564 N.W.2d at 471.




2
 Plaintiffs filed their first Motion to Strike Claimed Lien on June 22, 2019.
ECF No. 263. This Court struck Plaintiffs’ original Motion for failing to
adhere to the Local Rules requirements for filing briefs. ECF No. 273.

                                     4
      Under Michigan law, an attorney on a contingent fee arrangement is

entitled to quantum meruit recovery of attorney fees so long as he or she “does

not engage in disciplinable misconduct prejudicial to the client’s case or

conduct contrary to public policy[.]” Id. If a client wrongfully terminates

their attorney or if the attorney rightfully withdraws, then, the attorney can

recover fees on a quantum meruit basis. See Kensu v. Buskirk, No. 13-10279,

2016 WL 6465890, at *2 (E.D. Mich. Nov. 1, 2016) (citation omitted)). Such

a recovery is also available when the attorney is terminated by the client for

cause—so long as he or she did not engage in disciplinable misconduct

prejudicial to that client’s case or contrary to public policy. Id. Quantum

meruit is an “equitable doctrine” that is generally applied to prevent unjust

enrichment. Id. This doctrine means “as much as he [or she] has deserved.”

Id. (quoting Reisenfeld & Co. v. Network Group, Inc., 277 F.3d 856, 862 n.1

(6th Cir. 2002) (quoting Black’s Law Dictionary 1255 (7th ed. 1999)).

                               IV. DISCUSSION

   A. Mr. Hirsch’s Termination

      Plaintiffs argue that they terminated Mr. Hirsch for cause and that,

therefore, Mr. Hirsch is not entitled to any fees. ECF No. 278, PageID.6345.

They submitted, though, that an evidentiary hearing was appropriate for this

Court to determine Mr. Hirsch’s time and fees, if any, and to determine the



                                      5
actual and reasonable amount owed to Mr. Hirsch, if any. Id. Mr. Hirsch

asserts that he did not engage in any unprofessional conduct and that therefore

he is entitled to reasonable attorney’s fees. ECF No. 285, PageID.6634.

      Plaintiffs advanced several examples of Mr. Hirsch’s alleged

professional misconduct in their Revised Motion to Strike Claimed Attorney’s

Lien (ECF No. 282), during the evidentiary hearing on September 26, 2019,

and in their Argument Memorandum (ECF No. 293).

      First and second, Plaintiffs claim that Mr. Hirsch never notified them

that Defendants wanted to depose Msgr. Browne and James Gabriel. ECF No.

282, PageID.6421–23. At the evidentiary hearing, Mr. Lakin testified that he

was first notified of the deposition on December 6, 2018. Third, Plaintiffs

contend that Mr. Hirsch failed to advise defense counsel that Msgr. Browne

was unable to attend the scheduled deposition on December 10, 2018. ECF

No. 282, PageID.6423.

      Mr. Hirsch claims that Plaintiffs never provided him with the addresses

of either witness. ECF No. 285, PageID.6635. Further, Mr. Hirsch states that

Plaintiffs gave him “strict orders” to not voluntarily produce the witnesses.

Id. On December 27, 2018, Mr. Lakin sent Mr. Hirsch an email asserting, “if

defense counsel requests that we agree for the Msgr. to voluntarily [sic] appear

for his deposition at any time hereafter, our instructions are to absolutely reject



                                        6
such request.” Id. at PageID.6707. Mr. Hirsch also provided an email

exchange between Mr. Lakin and Msgr. Browne on January 2, 2019 to further

demonstrate that Plaintiffs “planned ways to avoid taking Msgr. Browne’s

deposition.” Id. at PageID.6636, 6711. At the evidentiary hearing, Mr. Hirsch

maintained that he was given specific instructions to “not cooperate with

[defense] counsel” in providing a list of witnesses.

      Fourth, Plaintiffs allege that Mr. Hirsch failed to meet with them when

they requested meetings. ECF No. 282, PageID.6425–26. At the evidentiary

hearing, Mr. Lakin specifically testified to Mr. Hirsch’s lack of

communication between January 2 and January 14, 2019—a period where

“many things were happening concerning the case [.]”           ECF No. 293,

PageID.6827. Mr. Hirsch asserts that he met with Plaintiffs numerous times

at Plaintiffs’ home.   ECF No. 285, PageID.6636.         He also purportedly

regularly communicated with Plaintiffs via telephone conversations and

emails. Id. Mr. Hirsch further states that Plaintiffs’ January request to meet

was when he was starting a trial in Macomb County Circuit Court. Id. Mr.

Hirsch offered dates to meet with Plaintiffs that worked around his trial

schedule, but Plaintiffs allegedly refused his suggested dates and times. Id.

      Fifth, Plaintiffs contend that Mr. Hirsch failed to send them copies of

the pleadings that he filed with this Court. ECF No. 282, PageID.6436. Sixth,



                                       7
Plaintiffs allege that Mr. Hirsch omitted important arguments or citations

throughout their motion practice. Id. at PageID.6427. Mr. Hirsch argues that

Plaintiffs did not allow him to file any pleadings without Mr. Lakin’s

approval. ECF No. 285, PageID.6638. Thus, Plaintiffs’ claims of inadequate

pleadings reflect Mr. Lakin’s work. Id. At the hearing on the Motions, Mr.

Hirsch affirmed that he typed up any pleadings he received from Mr. Lakin.

         Seventh3, Plaintiffs state that Mr. Hirsch ignored their request that he

only schedule depositions when they were able to attend them. ECF No. 282,

PageID.6427. Mr. Hirsch notified Plaintiffs on September 14, 2018, a date

which Mr. Lakin had a scheduling conflict, that he conducted the depositions

of Seka Ristic and Daniel Holmes due to “previous difficulty in scheduling

[the] witnesses.” ECF No. 282-5, PageID.6473. At the evidentiary hearing,

Mr. Lakin testified that he wanted to be at depositions to offer assistance; he

also explained that he had a right to be there as a litigant. Mr. Hirsch contends

that Plaintiffs’ weekly travel plans and doctor appointments made scheduling

difficult. ECF No. 285, PageID.6637. Therefore, he was unable to schedule

every deposition when Plaintiffs were available. Id.

         Eighth, Plaintiffs contend that Mr. Hirsch failed to file a motion in

limine requesting a spoliation jury instruction after he agreed that he would


3
    Plaintiffs incorrectly labeled this allegation as Illustration Six.

                                           8
file such motion. ECF No. 282, PageID.6431. Mr. Hirsch states that he had

begun a draft of the motion when Plaintiffs discharged him. ECF No. 285,

PageID.6638. He did not start drafting it sooner because it would not have

been appropriate until after the close of discovery. Id.

      Ninth, Plaintiffs allege that Mr. Hirsch misrepresented to them his

relationship with and the actual expertise of expert witness Mr. Steven

Ziemba. ECF No. 282, PageID.6432. Plaintiffs explain that Mr. Ziemba was

selected “without any notice to the [Plaintiffs] as to their input as to the

selection.” ECF No. 293, PageID.6832. They allege that Mr. Ziemba’s

“research and deposition was below standard, and that his testimony had

virtually no value from an expert’s stand point.” Id. at PageID.6835. This

selection, therefore, demonstrates Mr. Hirsch’s “lack of diligence and

professionalism, in failing to assist his expert, by providing him with full facts

of the case, and more specifically in the failure to going over his expert’s

proposed testimony in preparation for his deposition.” Id.

      Tenth, Plaintiffs assert that Mr. Hirsch misrepresented that he ordered

and paid for the deposition transcript of Gallagher Bassett’s adjuster, Mr.

Kenneth Ligotti. ECF No. 282, PageID.6432. Plaintiffs attached an email to

their Motion that was sent to their new attorney, Mr. Elkins, which includes

an invoice for Mr. Ligotti’s deposition transcript—costing a total of $786.00.



                                        9
ECF No. 278-1, PageID.6351. Mr. Hirsch submitted a copy of his check in

his Supplemental Brief on September 19, 2019. ECF No. 289, PageID.6749.

At the evidentiary hearing, Mr. Hirsch testified that he did not follow up on

the check once he mailed it. He also does not have a receipt of the cash

checked. A copy of this check was not included in Mr. Hirsch’s amended

Response to the Court on August 30, 2019. See ECF No. 285, PageID.6670.

      Eleventh, Plaintiffs argue that Hirsch failed to order or otherwise obtain

medical records subpoenaed by the Defendants. ECF No. 282, PageID.6433.

Twelfth, Plaintiffs state that Mr. Hirsch did not obtain medical records from

Mrs. Lakin’s doctors. Id. at PageID.6435. Mr. Hirsch claims that such a task

was expensive and not critical. ECF No. 285, PageID.6638. He further

clarifies that if trial was approaching, he could have easily ordered the

appropriate medical records. Id.

      Thirteenth, Plaintiffs claim that Mr. Hirsch used unclear black and

white photocopies of the restaurant premises during depositions, which

negatively impacted the depositions. ECF No. 282, PageID.6436. Plaintiffs

assert that they previously provided Mr. Hirsch with color photographs. Id.

Plaintiffs submitted Mrs. Lakin’s deposition transcript, which supports

Plaintiffs’ contention that Mr. Hirsch used black and white photocopies

because his color copier broke. ECF No. 282-10, PageID.6517–18.



                                      10
      Fourteenth, Plaintiffs allege that Mr. Hirsch did not provide Mrs. Lakin

with the assistance that she requested in responding to Defendants’ discovery

requests of her social media accounts. ECF No. 282, PageID.6427. Plaintiffs

claim that Mr. Hirsch’s assistance was insufficient, as his “bare bones” email

from November 20, 2018 did not address her questions. ECF No. 282-13,

PageID.6552, 6558. Mr. Lakin subsequently sent multiple emails to Mr.

Hirsch, requesting that Defendants’ requested scope of discovery be limited.

Id. at PageID.6653. Mr. Hirsch responded to Mr. Lakin’s concerns with the

Motion to Compel on November 29, 2018. Id. at PageID.6553.

      Fifteenth, Plaintiffs state that Mr. Hirsch used improper language to and

regarding Plaintiffs. ECF No. 282, PageID.6437. Specifically, Plaintiffs took

issue with Mr. Hirsch raising concerns of Mr. Lakin’s consumption of wine

during the night of accident. Id. at PageID.6438 (“This was another part of

Hirsch’s attempt to scare his clients into taking a quick and cheap settlement,

a tactic the law calls “overreaching.””). In Mr. Hirsch’s email to Plaintiffs on

October 11, 2018, he explains that Mr. Lakin’s decision to drive while

intoxicated was not a “major issue, but certainly one that will be exploited by

the defense.” ECF No. 282-12, PageID.6548.

      Plaintiffs also argue that Mr. Hirsch used “pejorative words” in

response to their request to not use a female facilitator. ECF No. 293,



                                      11
PageID.6837. In his email to Plaintiffs, Mr. Hirsch wrote “I obviously will

live with it. But to discard one of the best facilitators and former judge in

town because of her gender is short sighted, ignorant, distasteful and

repugnant.” ECF No. 282-12, PageID.6549. Mr. Hirsch ultimately selected

the facilitator of Plaintiffs’ choosing. ECF No. 285, PageID.6638.

      Sixteenth, Plaintiffs assert that Mr. Hirsch failed to prepare the

facilitation summary that was due in February 2019.          ECF No. 282,

PageID.6440. Lastly, Plaintiffs purport that Mr. Hirsch ignored Plaintiffs’

emails to discuss the facilitation summary. Id. Mr. Hirsch emailed Plaintiffs

on December 12, 2018, asking Mr. Lakin to confirm an earlier conversation

in which he indicated he would be writing the facilitation summary “in its

entirety.” ECF No. 282-14, PageID.6572. Mr. Lakin responded later that

evening, explaining that he had the time to prepare the summary, but that he

expected Mr. Hirsch to prepare a “case evaluation or facilitation summary.”

Id. He then emailed Mr. Hirsch on January 2, 2019 stating that he was

“working on a draft of the facilitation summary,” but that he needed

deposition transcripts from Mr. Hirsch to complete it. Id. at PageID.6572.

      Under Michigan law, a client has an “implied right” to discharge an

attorney. Plunkett & Cooney, P.C. v. Capitol Bancorp Ltd., 536 N.W.2d 886,

889 (Mich. Ct. App. 1995). However, often a client’s termination of an



                                     12
attorney will not be “wrongful” and the attorney’s conduct will also not be

“wrongful” to the extent that it bars quantum meruit recovery of attorney fees.

Reynolds v. Polen, 564 N.W.2d 467, 471 (Mich. Ct. App. 1997). “[If] a

discharged attorney does not engage in disciplinable misconduct prejudicial

to the client's case or conduct contrary to public policy . . . a trial court should

take into consideration the nature of the services rendered . . . and award

attorney fees on a quantum meruit basis.” Id.

       Plaintiffs argue that they discharged Mr. Hirsch on January 14, 2019

for cause and that, therefore, Mr. Hirsch is not entitled to quantum meruit

recovery of attorney fees. Plaintiffs allege, through their various illustrations

cited above, that Mr. Hirsch engaged in unprofessional conduct throughout

his representation of them. They argue that Mr. Hirsch’s representation fell

below the standard required of an attorney under the Michigan Rules of

Professional Conduct and the standard practice in handling a negligence slip

and fall case. ECF No. 293, PageID.6840–41. Mr. Hirsch alternatively asserts

that he was not unprofessional and worked hard on Plaintiffs’ case despite

consistent ridicule by Plaintiffs. ECF No. 285, PageID.6638.

       Both Plaintiffs and Mr. Hirsch present credible arguments to support

their perspective of the attorney-client relationship. Assuming the truth of

Plaintiffs’ allegations, under the circumstances presented here, this Court



                                        13
concludes that they do not rise to the level of “disciplinable misconduct

prejudicial to the client’s case or conduct contrary to public policy,” Reynolds,

564 N.W.2d at 471, such that Mr. Hirsch should be denied attorney fees. The

Court ultimately believes Mr. Hirsch over Plaintiffs on the above mentioned

factual disputes during the tenure of the parties’ attorney-client relationship.

      The Court notes that many of Plaintiffs’ illustrations involve allegations

that Mr. Hirsch was unresponsive to their communication requests. Mr.

Hirsch alleges that he “regularly kept the [Plaintiffs] informed by home visits,

telephone conversations and emails.” ECF No. 285, PageID.6637. At the

hearing, Mr. Hirsch further stated that the “lack of communication claims”

were “unfounded.” While Plaintiffs argued that “no value” was added by Mr.

Hirsch’s activity as their attorney, Mr. Hirsch responded by explaining that he

set up the case for an eventual settlement offer. At the hearing, this Court

emphasized that from a time perspective, Mr. Hirsch contributed to 2/3 of the

work in the instant case before he was discharged. Specifically, 159 of

Plaintiffs’ entries on the case’s docket sheet are submitted under Mr. Hirsch’s

name. These entries demonstrate that the bulk of the legal work—including

extensive discovery and motion practice—was undertaken by Mr. Hirsch.

      Courts in this district have previously determined that allegations of an

attorney’s deficient communication with a client do not rise to the level of



                                       14
“disciplinable misconduct prejudicial to the client’s case or conduct contrary

to public policy” such that the discharged attorney should be disqualified from

receiving a quantum meruit fee. See, e.g., Mitchell v. City of Warren, No. 09-

11480, 2012 WL 5334133 (E.D. Mich. Oct. 26, 2012) (concluding that an

attorney’s failure to communicate did not prejudice Plaintiff’s case, which

was in its earliest stages). Assuming the truth of Mr. Hirsch’s allegations, as

well as the submitted evidence indicating his communication with Plaintiffs

while he was retained as their counsel, this Court similarly concludes that the

lack of communication in the instant case does not rise to the level which

would disqualify Mr. Hirsch from receiving a quantum meruit fee.

      After reviewing both parties’ arguments and the evidence submitted by

the parties to support their contentions, this Court, pursuant to Reynolds, will

award Mr. Hirsch attorney fees in the instant case on a quantum meruit basis,

as well as additional costs incurred in this matter.

   B. Quantum Meruit Recovery

      This Court must next determine the appropriate quantum meruit fee for

Mr. Hirsch’s representation of the Plaintiffs. Under Michigan law, an attorney

in a personal injury case should be compensated for the “completed work on

the basis of evaluating as closely as possible the actual deal struck between

the client and the attorney[.]” Island Lake Arbors Condo. Ass'n v. Meisner &



                                       15
Assocs., PC, 837 N.W.2d 439, 446 (Mich. Ct. App. 2013) (quoting Reynolds,

564 N.W.2d at 472)). The Reynolds court explained that an attorney who is

wrongfully discharged or who rightfully withdraws is “entitled to

compensation for the reasonable value of his services based upon quantum

meruit, and not the contingent fee contract.” Reynolds, 564 N.W.2d at 470.

A contract which includes a contingent fee agreement, though, “may bear

relevance to the computation of a lawyer’s value to a case by defining the

parties’ expectations of that value.” Island Lake, 837 N.W.2d at 447. A

discharged attorney, then, is restricted to a quantum meruit recovery that is

capped at the maximum amount of attorney fees provided in the parties’

contingency fee arrangement. Id.

      In personal injury cases, attorneys are prohibited from recovering fees

which exceed the public policy limit stated in MCR 8.121. Id. at 401. MCR

8.121 provides that if an attorney enters into a contingency fee agreement, the

receipt, retention, or sharing of the compensation which is equal to or less than

one-third the net amount recovered is deemed fair and reasonable. MCR

8.121(A)-(C). A fee limitation which derives directly from the parties’

contract itself “respects both the parties’ freedom of contract and the client’s

ability to change counsel.” Id. at 401. In the instant case, Mr. Hirsch’s

quantum meruit recovery, then, must be limited to the maximum percentage



                                       16
he would have received under his contract with the Plaintiffs: 1/3 of the net

amount recovered. See ECF No. 285, PageID.6664.

      Quantum meruit recovery is generally determined by multiplying the

number of hours an attorney worked by a reasonable hourly fee. Reynolds v.

Polen, 564 N.W.2d 467, 469 (Mich. Ct. App. 1997). In addition, trial courts

typically consider the following nonexclusive factors:

     (1) the professional standing and experience of the attorney; (2) the
     skill, time and labor involved; (3) the amount in question and the
     results achieved; (4) the difficulty of the case; (5) the expenses
     incurred; and (6) the nature and length of the professional
     relationship with the client.

Id. at 472 (citing Crawley v. Schick, 211 N.W.2d 217 (1973)).

      Mr. Hirsch states that his hourly rate is $250 and that he worked a total

of 276.1 hours on the case, resulting in $69,025.00 in attorney’s fees. ECF

No. 285, PageID.6634. He submitted the 2017 State Bar of Michigan Attorney

Income and Billing Rate Summary Report, which reported that the median

rate for an attorney with his experience—27 years—is $250.00 per hour. Id.

at PageID.6719.    Further, the median hourly rate charged by plaintiffs’

personal injury attorneys is $350.00. Id. at PageID.6721. The Court therefore

concludes that $250.00 is Mr. Hirsch’s reasonable hourly rate.

      Mr. Hirsch asserts that he expended 276.1 hours working on Plaintiffs’

case before Plaintiffs terminated him. ECF No. 285, PageID.6693. Mr.



                                      17
Hirsch submitted a detailed log of his hours to this Court, along with a

description of what he spent his time on. Id. at PageID.6683–93. He

previously submitted a log of 744.2 hours to this Court on August 14, 2019.

ECF No. 284, PageID.6596. Mr. Hirsch testified that this error was an honest

mistake and one that he immediately recognized, prompting him to submit his

amended Response to Plaintiff’s Motion two weeks later.

      This Court does not dispute the number of hours Mr. Hirsch claims that

he worked on Plaintiffs’ case nor the fact that Mr. Hirsch submitted two vastly

different approximations of hours. However, this Court must also look to the

parties’ contractual terms when determining a reasonable compensation for

Mr. Hirsh’s services rendered. In this case, as in Reynolds and Island Lake,

those terms included a contingent fee arrangement.              It would be

“inappropriate” to calculate Mr. Hirsch’s quantum meruit recover on the basis

of the number of hours worked multiplied by his reasonable hourly fee given

the parties’ contract. Island Lake, 837 N.W.2d at 448.

      Pursuant to Island Lake, then, this Court must determine what amount

of Plaintiffs’ recovery would be attributable to Mr. Hirsch’s work. Id. Mr.

Hirsch represented Plaintiffs from August 26, 2017 until January 24, 2019—




                                      18
a total of 17 months.4 ECF No. 160. Mr. Teicher has represented Plaintiffs

from January 24, 2019 until the present—a total of nine months. Id. Mr.

Elkins has represented Mrs. Lakin from June 22, 2019 until the present—a

total of four months.     Mr. Hirsch filed Plaintiffs’ initial and amended

complaints, handled discovery, and filed and responded to several motions in

limine on Plaintiffs’ matter, among other matters. Mr. Teicher has represented

Plaintiffs on summary judgment and settlement negotiations. Mr. Elkins has

also represented Mrs. Lakin during settlement negotiations. In total, Mr.

Hirsch represented Plaintiffs for about 2/3 of the litigation process, while Mr.

Teicher has been representing Plaintiffs for the remaining 1/3 of the process,

and Mr. Elkins has represented Mrs. Lakin for an even shorter period of the

settlement process.5 Therefore, this Court finds that Mr. Hirsch is entitled to

65% of the 1/3 contingency fee agreed upon in his contract with Plaintiffs.




4
  Mr. Hirsch states that he represented Plaintiffs from March 16, 2017 until
January 24, 2019—a total of 22 months—because he handled pre-litigation
matters. ECF No. 285, PageID.6633. However, the parties signed a contract
for Mr. Hirsch’s legal services on August 26, 2017. Id. at PageID.6664. The
Court will therefore presume that Mr. Hirsch began his legal representation
of Plaintiffs on August 26, 2017.
5
  This matter has not yet concluded. The parties are currently disputing a
settlement agreement. ECF No. 276. A hearing on Defendants’ Motion for
Order to Enforce Settlement is scheduled for October 30, 2019.

                                      19
   C. Additional Costs

      In addition to attorney’s fees, Mr. Hirsch asserts that his firm expended

$3,998.26 in costs. ECF No. 285, PageID.6634. However, Mr. Hirsch

concedes that his firm has not paid all of these costs. Id. at PageID.6635.

      Plaintiffs presented evidence to this Court that Mr. Hirsch had not paid

a $786.00 transcript fee from court reporter Cindy Afanador. ECF No. 278-

1, PageID.6351.      Mr. Hirsch submitted a copy of his check in his

Supplemental Brief. ECF No. 289, PageID.6749. This copy was not included

in his original filing to the Court. See ECF No. 285, PageID.6670. The Court

is not satisfied that there is sufficient evidence to prove Mr. Hirsch paid this

cost. At the evidentiary hearing, Mr. Hirsch testified that he did not follow

up on the check once he mailed it nor did he have a receipt of the cashed

check. Therefore, at most, Mr. Hirsch is entitled to a total of $3,212.26 in

costs in addition to the above-mentioned attorney’s fees. The additional costs

presented in Mr. Hirsch’s amended Response are supported with sufficient

evidence—including a filing fee, liability expert payment, and other court

reporting payments. See id. at PageID.6634.

                                  V. CONCLUSION

      For the reasons discussed herein, this Court concludes that Mr. Hirsch

is entitled to quantum meruit recovery. When this case comes to a final



                                      20
resolution, this Court orders Plaintiffs to pay Mr. Hirsch 65% of the 1/3

contingency fee that they contracted to with Mr. Hirsch, as well as $3,212.26

in costs.

       Therefore, IT IS HEREBY ORDERED that Mr. Hirsch’s Motion to

Enforce Attorney Lien [#275] is GRANTED.

       IT IS FURTHER ORDERED that Mr. Hirsch is entitled to 65% of the

1/3 contingency fee that he contracted to with Plaintiffs upon this case’s

resolution, as well as $3,212.26 in costs in this matter.

       IT IS FURTHER ORDERED that Plaintiffs’ Revised Motion to Strike

Claimed Lien [#282] is DENIED.

       SO ORDERED.

Dated:       October 18, 2019
                                               /s/Gershwin A. Drain
                                               HON. GERSWHIN A. DRAIN
                                               United States District Judge


                        CERTIFICATE OF SERVICE

         Copies of this Order were served upon attorneys of record on
            October 18, 2019, by electronic and/or ordinary mail.
                             /s/ Teresa McGovern
                                 Case Manager




                                       21
